Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action/n has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
 
Statement for Reasons for Allowance
Claims 1, 5-9, 11-13, 16, 18, 20-21, 27-30, 32-39 are allowed.
The present claims are allowable over the “closest prior art” Riebel et al. (US 2011/0287237) in view of Sinclair et al. (WO 9204413) and Van Heemst et al. (US 2012/0296015), further evidence given by De Koning et al. (US 2004/0127650).  
Riebel discloses a biolaminate composite assembly, including one or more biolaminate layers, a non-plastic rigid substrate and an adhesive layer in contact with the substrate and the one or more biolaminate layers.  The substrate is laminated or formed to the one or more biolaminate layers (para 0010). A biolaminate layer may include two or more layers, such as a white biolaminate layer 102, a surface biolaminate layer 302 and a print layer 502 in between (see FIG. 5), where the biocomposite is a graphic film.  The surface layer 302 may be loaded with quartz, for example.  In another embodiment, a fire retardant may be integrated in a biolaminate layer 602, then direct printed 502 with a decorative layer. A clear biolaminate layer 406 may face an outer surface (see FIG. 6). The biolaminate layer 602 includes polylactic acid, where the laminate layer 602 corresponds to the first layer of the present invention. The polylactic acid is partially crystalline PLA (para 0118, 0096). 
Riebel discloses the resultant biolaminate composite assembly is designed to be used for desktops, tabletops, work surfaces, wall panels, wall coverings, cabinet doors, 
However, Riebel fails to disclose that the biolaminate layer 602 comprises polyvinyl acetate polymer having a Tg of at least 25C and a plasticizer in an amount of 5-35 wt% and fails to disclose that the polyvinyl acetate polymer has a molecular weight ranging from 75,000 g/mol to 750,000 g/mol and first film layer has a tensile strength ranging from 10 to 40 MPa and a tensile elongation from 50% to 600% and first layer does not exhibit plasticizer migration when aged at 80C for 24 hours. 
Whereas, Sinclair discloses a film (see, e.g., p. 24,1. 21; p. 91,1. 5; claim 51) comprising a mixture of semicrystalline polylactic acid polymer (p. 108,1. 14), 
Alternatively, with respect to glass transition temperature limitation, Van Heemst discloses biodegradable composition comprising plasticizers (abstract). The composition further comprises polylactic acid (para 0034). The preferred materials for component (b) are the materials manufactured by Wacker Chemie GmbH and currently commercially available under the tradenames Vinnapas.RTM.  and Vinnex.RTM.. These materials are available as dispersible powders or as watery dispersions and are suited for the extrusion compounding process in both conditions.  Multiple grades are available (for instance through variations in molecular weights or chemical structures) resulting in varying properties such as flexibility and glass transition temperature.  Using grades that have a glass transition temperature lower than standard PVAc (i.e. 30.degree.  C.) enables a composition as proposed in the present invention to retain flexible properties 
Based on the Applicants arguments filed on 07/21/2020, Riebel in view of Sinclair and Van Heemst fails to disclose that the first film layer have a tensile strength in the range of 10-40 MPa and a tensile elongation from 50-600% and does not exhibit plasticizer migration when aged at 80C for 24 hours. Riebel in view of Sinclair and Van Heemst fails to disclose PVA is present in an amount of 10-50 wt% based on the total amount of PLA, PVA and plasticizer. Further, Applicant notes that plasticized polyvinylchloride films have been a standard in the industry due to their printability and elongation properties. Notably both polyvinyl acetate polymer and semicrystalline polylactic acid polymer alone have low elongation, 7% and 6% respectively. Adding plasticizer to semicrystalline polylactic acid polymer can increase the elongation as noted by C4 and C5. However, at 15% plasticizer, plasticizer migration can be problematic as demonstrate by Table 1 at p. 33 of the present patent application (WO2017/222824). Note that Examples C5 and Example 8 have about the same amount of polymer, 86% PLA in C5 and 70% PLA + 15% PVAc = 85% in Example 8. C5 and Example 8 also have about the same plasticizer concentration, 14% and 15% respectively. However, the elongation of Example 8 is 86%, significantly greater than C5. Further, Example 10, having 5% more PVAc, yet the same total polymer concentration and same plasticizer concentration as Example 8, had an elongation of 349%. Thus by including polyvinyl acetate polymer in combination with semicrystalline polylactic acid polymer and plasticizer; the elongation can greatly be improved without plasticizer migration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RONAK C PATEL/Primary Examiner, Art Unit 1788